 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                                     EASTERN DISTRICT OF CALIFORNIA
 7

 8
     DONNA PECK,                                       Case No. 1:17-cv-01060-JDP
 9
                        Plaintiff,                     ORDER ON SOCIAL SECURITY APPEAL
10
            v.
11
     NANCY A. BERRYHILL,
12   Acting Commissioner of Social Security,
13                      Defendant.
14
            This matter is before the court on claimant’s request for judicial review of an unfavorable
15
     decision of the Acting Commissioner of the Social Security Administration regarding his
16
     application for a period of disability and Social Security Disability Insurance Benefits. The
17
     parties have consented to entry of final judgment by the U.S. Magistrate Judge under the
18
     provisions of 28 U.S.C. § 636(c), with any appeal to the U.S. Court of Appeals for the Ninth
19
     Circuit. ECF Nos. 8, 10. At a hearing on March 25, 2019, we heard argument from the parties.
20
     Having reviewed the record, administrative transcript, briefs of the parties, and applicable law,
21
     and having considered arguments made at the hearing, we find that the ALJ’s decision is
22
     supported by substantial evidence in the record and is based on proper legal standards.
23
            For the reasons stated on the record at oral argument, we deny claimant’s appeal from the
24
     administrative decision of the Commissioner of Social Security. The clerk of court is directed to
25
     enter judgment in favor of defendant Nancy A. Berryhill, the Acting Commissioner of Social
26
     Security, and against claimant Donna Peck. The clerk of the court is directed to close this case.
27

28
                                                      1
 1

 2

 3   IT IS SO ORDERED.

 4
     Dated:     March 26, 2019
 5
                                     UNITED STATES MAGISTRATE JUDGE
 6

 7
     No. 200.
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                 2
